Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A (Figures 1A and 1B) in the reply filed on July 8, 2021 was acknowledged.
Claims 4-6 and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pugh et al (US 2012/0057244; hereafter referred to as Pugh) as  by Badawi et al (US 2011/0196487; hereafter referred to as BI) with further evidence from BTG Labs (www.btglabs.com/Surface-Energy). Pugh anticipates the claim language where:
The ophthalmic device and the body thereof is the liquid meniscus lens of Pugh (200, 300, 400, 500) (see Figures 2-5 and paragraphs 34-87);
The inner surface as claimed is the inside of lenses (301, 302, 401, 402, 501, 502);
The layer is present as conductor (303, 408). BI provides evidence that the layer of Pugh (e.g., gold) is reconfigurable and ablatable with a laser; see paragraph 136;
The base optical power as claimed is provided by the lens (e.g., (301) or (501))
Surface energies of different materials inherently differ from each other as different materials have different molecules or atoms with different intermolecular or interatomic forces.  The lens base material of Pugh is made of plastics such as PMMA, Zeonor, or TPX (see paragraph 44) while the coating is made of a metal such as gold.  The BTG chart provided below demonstrates that plastics have double digit surface energies in the 18-45 dynes/cm2 while metals have much higher surface energies in the range of about 450-1000 dynes/cm2, and
The two immiscible liquids as claimed are the saline (e.g., (306)) and the oil (e.g., (307)).

    PNG
    media_image1.png
    569
    487
    media_image1.png
    Greyscale

             
    PNG
    media_image2.png
    463
    481
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    240
    480
    media_image3.png
    Greyscale

Regarding claim 3, the layer of Pugh is fully capable of being ablated upon illumination with laser light as claimed.
Regarding claim 8, the base lens as claimed can be lens (302, 402, 502).
Regarding claim 9, the Examiner asserts that all the alternative features affect the shape of the meniscus such that the claim is fully met by Pugh; see paragraph 43.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Esch (US 7,438,732), further in view of Bor et al (US 2012/0059363; hereafter referred to as Bor).  Pugh meets the claim language as explained in the Section 102 rejection supra but does not disclose a laser with a controller having logic.  The illuminating step is viewed as requiring that the controller has the capability of performing the function claimed that the Examiner asserts is present in Pugh as modified by Esch and Bor.  Esch (see column 2, lines 18-22 and lines 48-58, column 3, lines 7-11 and lines 25-35, and column 5, lines 31-41) teaches that it was well known to the art to utilize lasers to modify implanted lenses such that the presence of a laser to do the same would have been considered obvious to improve the patient’s vision.  Bor (see paragraph 130 and Figure 6A) teaches that it was known to the art to utilize lasers with a controller having a processor (i.e., logic circuit) in order to control delivery of a laser to the same environment.  Therefore, it is the Examiner’s position that it would .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive with respect to all the rejections of record. 
The Applicant traverses the Section 102 rejection by arguing that “Pugh fails to teach or otherwise suggest an ophthalmic device having a reconfigurable base optical power. In particular, Pugh fails to teach or otherwise suggest an ophthalmic device including a body including an inner surface defining an aperture through the body, wherein the inner surface includes a layer on at least a portion of the inner surface, and wherein the ophthalmic device has a base optical power, and the layer is reconfigurable to adjust the base optical power, as recited in amended Claim 1. In this regard, Pugh is entirely silent an adjustable base optical power, such as to correct a refractive surprise. Indeed, while Pugh describes the front and back curve lenses 201 and 202 as having an optical power (see paragraphs [0038] and [0039], Pugh does not describe adjusting such a base optical power.”  The Examiner asserts that Pugh does not have to teach adjusting the base optical power by reconfiguring the layer in order to fully meet the claim language.  Rather, Pugh needs only to disclose structural features that are 
The Applicant traverses the Section 103 rejection for the same reason as the Section 102 rejection but also argues that Esch and Bor utilize the lasers to perform different functions.  But the Examiner asserts that the overall goal of utilizing lasers in both prior art documents is to adjust the optical properties post surgically.  Furthermore, the Examiner asserts that the Applicant's arguments are against the references individually not as the combination in the manner applied.  It needs to be pointed out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774